Exhibit UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY BEFORE OCTOBER 16, 2007. NORTHCORE TECHNOLOGIES INC. (Organized under the laws of Ontario) Series (K) Convertible Secured Debenture Date of Issue:June 15, 2007 CDN. $• Interest Rate:11.0% per annum Certificate Number:[K-•] NORTHCORE TECHNOLOGIES INC. (the “Corporation”), for value received, hereby acknowledges itself indebted to and promises to pay • (the “Registered Holder”) on June , 2009 (the “Maturity Date”) or on such earlier date as the principal hereof becomes payable in accordance with the provisions of this Debenture (as defined herein), on presentation and surrender of this Debenture, the principal sum of $• in lawful money of Canada, at the address of the Registered Holder set forth on the register of the Corporation to be maintained as provided in the terms and conditions attached hereto as Schedule “A” and forming part hereof (the “Terms and Conditions”), subject to the right of the Registered Holder in certain circumstances to elect to receive Common Shares (as defined herein) of the Corporation in lieu of receiving such sum, as provided in the Terms and Conditions, and to pay interest on such principal amount as provided in the Terms and Conditions.The Terms and Conditions are hereby incorporated by reference herein. This Debenture is convertible, at the option of the Registered Holder into Common Shares, upon and subject to the provisions and conditions contained in the said Terms and Conditions. The Schedules and the Exhibits attached hereto are incorporated in this Debenture by reference and are deemed to be an integral part hereof. IN WITNESS WHEREOF the Corporation has caused this Debenture to be executed under the hand of its duly authorized officer as of the day of June, 2007. NORTHCORE TECHNOLOGIES INC. Per: Authorized Signing Officer SCHEDULE “A” Terms and Conditions applicable to Series ‘K’ Convertible Secured Debentures dated as of June 12, , 2007 issued by NORTHCORE TECHNOLOGIES INC. ARTICLE 1-INTERPRETATION 1.1Defined Terms In addition to the terms parenthetically defined herein, in this Debenture the following terms shall have the following meanings respectively: “Automatic Conversion” has the meaning attributed to such term in subsection 4.1; “Automatic Conversion Condition” means that if, at any time after the Closing Date the volume weighted average trading price of the Common Shares on the TSX (or if the Corporation is not listed on the TSX, its principal trading market) for a 10 consecutive trading day period is $0.30 or more, all then outstanding Debentures, including any accrued interest thereon, will be automatically converted into Common Shares at the Conversion Price. “Automatic Conversion Date” means the first Trading Day following the Trading Day as of which the Automatic Conversion Condition has been satisfied. “Business Day” means any day, other than Saturday, Sunday or any statutory holiday in the City of Toronto; “Capital Reorganization” has the meaning attributed to such term in subsection 4.3(4); “Closing Date” means on or about June 15, 2007; “Closing Market Price” at any date means the closing price per share for Common Shares on or through, as applicable, the Principal Market; “Collateral” has the meaning attributed to such term in the General Security Agreement; “Common Share Reorganization” has the meaning attributed to such term in subsection 4.3(1); “Common Shares” means the common shares without nominal or par value in the capital of the Corporation, as such shares exist as at the Date of Issue; provided that, in the event of a subdivision, redivision, reduction, combination or consolidation thereof, or successive such subdivisions, redivisions, reductions, combinations or consolidations, then, subject to adjustments, if any, having been made in accordance with Section 4.3, “Common Shares” shall thereafter mean the shares resulting from such subdivision, redivision, reduction, combination or consolidation; “Conversion”has the meaning attributed to such term in subsection 4.1(1); “Conversion Price” has the meaning attributed to such term in Section 4.1(2); “Date of Issue” means the date hereof; “Date of Conversion” has the meaning attributed to such term in subsection 4.2(2); “Debentures” means the Series
